Smith, J.,
concurring:
When our statute of limitations of March 13, 1713, was enacted, the right of property in a chose in action owned by a woman, and her power to sue for it, were suspended and might be extinguished by her marriage. During coverture the husband alone could reduce it to possession, and having done this the property rested absolutely in him. Such was the law also as to a chose accruing to her during coverture, except with respect to a personal tort. The wife had neither a right of property that would sustain an action nor capacity to sue. The husband could sue alone for her choses accruing during coverture, or at his election the wife might be joined as plaintiff. The wife might be joined, also, in suits for choses owned by her while sole, but on the question whether this was necessary the cases do not seem entirely consistent: Hayward v. Hayward, 20 Pick. 517; Cummings v. Cummings, 143 Mass. 340; Wintercast v. Smith, 4 Rawle, 177; Hertzog v. Hertzog, 29 Pa. 465; Tritt v. Colwell, 31 Pa. 228 ; Grebill’s Appeal, 87 Pa. 105. The criterion commonly laid down is that “ Where the action will survive to her, she may be joined; where it must necessarily survive to her, she must be joined: ” 2 Kent’s Com. 131; 7 Watts. 113. These rights were exceptional and are not material here, since the wife could not require the husband to sue, either with or without joining her, and the joinder gave her no right to the money recovered if the husband chose to take it. If the husband died without having reduced the wife’s choses to possession, her right of property and of action revived. It was because of this modification of the wife’s ownership of her choses in action, and her inability to reduce them to possession during coverture, that, as to choses accruing or maturing during coverture, an exception in *282the statute saved to the wife her remedy by action in the event of the restoration of her right of property and her capacity as a suitor by discoverture.
The act of April 11, 1848, abolished the common law effect of coverture on the wife’s property rights, except as to the husband’s tenancy by the curtesy, and section 39 of the act of April 25, 1850, provided that the remedy by suit should be in the name of husband and wife, to the use of the wife, with the recovery for her exclusive benefit. By the acts of February 22, 1718, and May 4, 1855, a wife might, under certain circumstances, acquire a feme sole trader’s rights of property and of action; and by the acts of April 11, 1856, and June 11, 1879, she might in certain cases sue alone, and even sue her husband. The acts of 1887 and 1893 gave her the right to sue alone as if unmarried, except that she might sue her husband only for certain causes. The effect of these acts has been to restore to the wife the right of property and the capacity as a suitor which, as the law stood at the enactment of the statute of limitations, were suspended or extinguished by marriage. The right of action which, by the saving clause of the statute, was preserved to await discoverture, has by the acts of 1887 and 1893 been fully secured to her during coverture. The exception no longer serves any beneficial purpose, since nothing remains to be saved by it. The qualified remedy which it provided has been superseded by the absolute remedy given by these later statutes. A postponement of the wife’s right of action until discoverture is inconsistent with her right to sue during coverture. Being founded on a disability no longer existing, its retention cannot be deemed within .the legislative intent as indicated by the acts removing the disability.
Judgment affirmed.